DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 11, 2022, has been entered.
	Pursuant to the RCE, claims 1, 2, and 7-16 are pending in the application.  The applicant has added claims 12-16.  The applicant has amended claims 1 and 7.

Allowable Subject Matter
3.	Claims 1 and 12 and claims 2, 7-11, and 12-16, which depend from one of claims 1 and 12, are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose a method of automatically alerting a user to remain awake, as recited by the claims, comprising an audio device lodged into an ear canal of the user.
The combination of Tenenbaum et al. (US 2014/0072136 A1), Johansson et al. (US 2016/0277825 A1), Parkinson et al. (US 2020/0019236 A1), Nakahata et al. (US 2019/0300000 A1), and Lee (US 2018/0312109 A1) discloses, teaches, and suggests the limitations of independent claim 1, except that this combination does not disclose, teach, or suggest an audio device lodged into an ear canal of the user.  It would not be obvious to modify this combination by adding a sixth reference to teach an audio device lodged into an ear canal.
The prior art does not disclose a method of automatically alerting a user to remain awake, as recited by the claims, comprising an audio device lodged into an ear canal of the user and comprising a vibrating device lodged into an ear canal of the user.
The combination of Tenenbaum et al. (US 2014/0072136 A1), Johansson et al. (US 2016/0277825 A1), Parkinson et al. (US 2020/0019236 A1), Nakahata et al. (US 2019/0300000 A1), and Lee (US 2018/0312109 A1) discloses, teaches, and suggests the limitations of independent claim 12, except that this combination does not disclose, teach, or suggest an audio device lodged into an ear canal of the user and except that this combination does not disclose, teach, or suggest a vibrating device lodged into the ear canal of the user.  It would not be obvious to modify this combination by adding a sixth reference to teach an audio device lodged into an ear canal and to teach a vibrating device lodged into an ear canal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion 
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689